Title: William Franklin to Elizabeth Graeme, 12 May 1757
From: Franklin, William
To: Graeme, Elizabeth


My dearest Betsy,
New-York, May 12, 1757
I am this Moment return’d from an Excursion of four or five Days in the Jerseys. The Mail is made up and the Post just upon his Departure. I detain him just to acknowledge the Receipt of two Letters from you, which I have not Time to read thro’.
This is all that I can possibly say at present; your Regard imagine the rest, for Your truely affectionate
Franklin
